Citation Nr: 9918050	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-44 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active air service from February 1975 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been submitted and the claim of service 
connection for a psychiatric disorder could not be reopened.  
The veteran testified at a personal hearing in June 1996.  In 
an August 1996 decision/supplemental statement of the case, 
the hearing officer confirmed the denial.

In December 1997, the Board remanded the matter to the RO for 
additional development.  The requested development has been 
accomplished and the Board will address the merits of the 
case in this decision.  


FINDINGS OF FACT

1.  In June 1981, the RO denied the veteran's original claim 
of service connection for a nervous disorder, finding that 
schizophrenia was not manifested in service or within the 
first post-service year and was not shown to be related to 
his service; the veteran did not appeal this determination 
and it became final.  

2.  In December 1987, the RO denied service connection for a 
psychiatric disorder, finding that the condition was not 
shown in service or manifested in the presumptive period, and 
was not shown to be related to the veteran's military 
service; the veteran did not appeal this determination and it 
became final.  

3.  Evidence submitted subsequent to the December 1987 rating 
decision is cumulative and redundant in nature or does not 
bear directly on the claim of service connection for 
schizophrenia.  

CONCLUSION OF LAW

The evidence submitted since the December 1987 rating 
decision is not new and material and the claim of service 
connection for a psychiatric disorder may not be reopened.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a rating decision of June 1981, the RO denied the 
veteran's original claim of service connection for a nervous 
condition, concluding that the condition was not manifested 
in service or within the first post-service year.  The 
veteran was informed of this denial of his service connection 
claim and did not appeal.  Hence, it became final.  

The evidence of record at the time of the June 1981 rating 
decision included service medical records and post-service 
medical records, as well as the veteran's contentions.  The 
service medical records revealed that on clinical evaluation 
on separation examination in September 1976, the veteran was 
found to be psychiatrically normal.  It was noted that he 
denied a family history of psychosis.  Also of record was a 
VA discharge summary which indicated that the veteran was 
hospitalized from April 29, 1981 to May 26, 1981 for chronic, 
undifferentiated type schizophrenia.  Based on this evidence, 
the RO denied service connection for a nervous condition, 
finding that the schizophrenia was not shown in service or 
within one year of his discharge from service, and it was not 
shown to be related to the veteran's military service.  

In a December 1987 rating decision, the RO reopened the 
veteran's claim and again denied service connection for a 
psychosis.  Additional evidence associated with the file at 
that time included service records which documented various 
episodes of insubordination, as well as incidents of poor 
attitude and conduct on the part of the veteran.  Letters 
from his commanding officers recommended that the veteran be 
discharged from service because he was unable to meet Air 
Force performance standards.  On psychiatric evaluation in 
December 1975, the examiner commented that the veteran 
exhibited no evidence of psychotic dysfunction, 
psychoneurotic disturbance or affective disorder.  He 
expressed frustration regarding his current job situation in 
the Air Force and also gastrointestinal complaints.  The 
examiner concluded that the veteran was unlikely to 
successfully complete his tour of duty, and administrative 
discharge was recommended.  Private medical records from the 
North Carolina Division of Mental Health dated from February 
1986 to July 1987 showed treatment and hospitalization for 
undifferentiated schizophrenia.  A VA discharge summary 
revealed that from March 1, 1986 to April 3, 1986 the veteran 
was hospitalized for borderline personality disorder with 
hypomanic psychotic features.  The RO concluded that the 
evidence still did not show that the veteran's schizophrenia 
was manifested in service or within the first post-service 
year, or that it was otherwise related to his active military 
service.  The veteran was informed of this determination and 
again did not appeal.  Hence, it became final.  

The veteran submitted a request to reopen the claim in May 
1995.  He included private medical records from the Carolinas 
Medical Center Department of Psychiatry dated from January-
March 1995 which showed that he was diagnosed with 
schizoaffective disorder, in remission; and private medical 
records from Charlotte Memorial Hospital dated from January-
February 1980 which showed that the he was diagnosed with 
paranoid type acute psychosis and that there was no history 
of prior psychiatric treatment.  In a June 1998 statement, 
the veteran's mother reported that he did not have a nervous 
condition before he was enrolled in the Air Force, but after 
he returned home he was very nervous.  

At a personal hearing in June 1996, the veteran testified 
that he was referred to a psychologist before his discharge 
from service and that he feared and distrusted people when he 
was in service.  

At a personal hearing before a traveling member of the Board 
in September 1997, the veteran testified that he saw a 
psychiatrist at Fairchild Air Force Base who recommended that 
he be discharged based on his mental health.  He also 
reported that he worked at the VA hospital in Salisbury after 
he was discharged.  He had problems during that period of 
employment and quit.  

It was reported that no further clinical records or service 
medical records pertaining to the veteran were available.  
Employment records revealed that he was terminated from a 
position in September 1979 due to excessive absences.  

II.  Analysis

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  
38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. 
App. 144, 145-46 (1991).  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the Federal Circuit indicated that the Colvin test 
of "material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under this three-step approach, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) to 
reopen a finally denied claim under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

In Smith v. West, 12 Vet. App. (1999), the Court held that 
once it is determined that evidence is not new, no further 
analysis is required because it could not be "new and 
material" if it was not "new."  Lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim under 38 U.S.C. § 5108.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211 (1993).  

The basis for the RO's denial in December 1987 was that the 
evidence of record did not establish that the veteran's 
schizophrenia was incurred in service or within the first 
post-service year.  It was first diagnosed in April 1981 and 
was not shown to be related to his service.  The new evidence 
received is either cumulative/duplicative of previous 
evidence considered or provides no new information relating 
the veteran's schizophrenia to his military service.  The 
medical evidence indicates that the veteran was hospitalized 
for acute psychosis in January 1980, but the hospitalization 
report does not relate the condition to service.  The lay 
statement from the veteran's mother, as well as the veteran's 
testimony, merely reiterate his contention that his nervous 
condition manifested in service or shortly thereafter.  
However, these statements are insufficient to reopen a 
previously denied claim.  See Moray, Hickson, supra.   
Finally, the more recent medical evidence also does not 
establish that schizophrenia was manifested in service or 
within the first post-service year, or that the veteran's 
current schizophrenia is related to his military service.  It 
merely shows current treatment for a psychiatric disorder, a 
fact that is not in dispute.  

The Board notes that the veteran has asserted that he had 
been seen by a psychiatrist in service and a December 1975 
report verifies this assertion.  However, the examiner 
concluded that the veteran did not exhibit any evidence of 
psychotic dysfunction, psychoneurotic disturbance or 
affective disorder.  Furthermore, this document was of record 
at the time of the December 1987 denial.  Hence, it is not 
new.  In short, the veteran has not presented any relevant 
evidence that is different than evidence previously 
considered in conjunction with his claim.  Accordingly, the 
Board concludes that the additional evidence submitted does 
not constitute new and material evidence as defined by 
38 C.F.R. § 3.156(a).  It is not new and it is not so 
significant by itself or in connection with the evidence 
previously assembled that it must be considered in order to 
fairly decide the merits of the claim.  Consequently, the 
claim of service connection for a psychiatric disorder may 
not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

